Exhibit 10.3

 

J.P. Morgan Securities Inc.   Merrill Lynch, Pierce, Fenner & Smith    
                  Incorporated
      JPMorgan Chase Bank, N.A.    Merrill Lynch Capital Corporation

  
 


  




                                    December 8, 2005


Private and Confidential


ALLTEL Corporation
One Allied Drive
Little Rock, AR 72202
Attention:     Jeffrey R. Gardner
       Chief Financial Officer


ALLTEL Corporation
Senior Secured Credit Facilities
Commitment Letter


Ladies and Gentlemen:


You have advised J.P. Morgan Securities Inc. (“JPMorgan”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“Merrill Lynch” and, together with
JPMorgan, the “Lead Arrangers”), JPMorgan Chase Bank, N.A. (“JPMCB”) and Merrill
Lynch Capital Corporation (“MLCC” and, together with JPMCB, the “Lead Lenders”)
that you (“Alltel”) have formed a new wholly-owned subsidiary, ALLTEL Holding
Corp., a Delaware corporation (“Spinco”), to which you intend to contribute (the
“Contribution”) all of the assets, liabilities and operations of Alltel’s
wireline segment and the majority of Alltel’s communication support services
segment (collectively, the “Business”) in exchange for all of the outstanding
capital stock of Spinco and up to $1.5 billion of senior notes of Spinco (the
“Distributed Notes”) . You will then distribute all of the capital stock of
Spinco to your shareholders (the “Spinoff”), and immediately thereafter Spinco
will merge (the “Merger”) with and into Valor Communications Group, Inc., a
Delaware corporation (“Merger Partner” and, following such merger, “Wireline”
and, together with its subsidiaries, the “Wireline Companies”). Immediately
prior to the Spinoff and Merger, Spinco intends to enter into new senior secured
credit facilities in an aggregate amount of up to $4.2 billion (the
“Facilities”), comprised of term loan facilities in an aggregate amount of up to
$3.7 billion (the “Term Facilities”) and a revolving credit facility of $500
million (the “Revolving Credit Facility”). The proceeds of the Term Facilities
will be used to finance a $2.4 billion dividend payment to Alltel (the
“Dividend”) and, to the extent not refinanced with proceeds from the issuance of
Refinancing Notes referred to below, to refinance approximately $81 million of
Alltel’s outstanding bonds (including the payment of related premiums and tender
costs), up to $400 million of Merger Partner’s outstanding bonds and Merger
Partner’s existing bank facility identified on Schedule 2 hereto (collectively,
the “Refinancing”). You may also elect that a portion of the Refinancing be
financed with the proceeds from a Rule 144A or public offering of up to $800
million of senior notes by Merger Partner or Wireline or one of their respective
subsidiaries (the “Refinancing Notes” and, together with the Distributed Notes,
the “Notes”), in which case the Term Facilities will be reduced
dollar-for-dollar. Each of the Lead Arrangers (and/or one or more of their
affiliates) expects (but is not obligated) to enter into an exchange agreement
with Alltel, pursuant to which the Lead Arrangers (and/or such affiliates) will
exchange (the “Exchange”) certain debt of Alltel held by them for the
Distributed Notes, in which case the Lead Arrangers (and/or such affiliates)
will subsequently offer and sell all or a portion of the Distributed Notes in a
public or private offering.
 
The Contribution, the entering into and funding of the Facilities, the issuance
and sale of any Refinancing Notes, the payment of the Dividend, the Spinoff, the
Merger, the Refinancing, the Exchange (if any), the resale of the Distributed
Notes and all related transactions are hereinafter collectively referred to as
the “Transaction”. The sources and uses for the financing for the Transaction
are as set forth in Schedule 1 hereto. Immediately after the Transaction, the
Wireline Companies will not have any indebtedness, except as set forth in
Schedule 2 hereto. All capitalized terms used and not otherwise defined herein
shall have the same meanings as specified therefor in the Term Sheet (as defined
below).
 
This commitment letter (together with all exhibits and schedules hereto, the
“Commitment Letter”) will confirm the understanding and agreement among Alltel,
the Lead Arrangers and the Lead Lenders in connection with the Facilities. If
you accept this Commitment Letter as provided below, the date of the initial
funding under the Facilities will be referred to herein as the “Closing Date”.
 
In connection with the foregoing, you have requested that (a) JPMorgan and
Merrill Lynch agree to structure, arrange and syndicate the Facilities, and (b)
each of JPMCB and MLCC severally commit to provide 50% of the Facilities.
 
JPMorgan and Merrill Lynch are pleased to advise you that they are willing to
act as the exclusive lead arrangers and bookrunners for the Facilities.
Furthermore, each of JPMCB and MLCC is pleased to advise you of its several
commitment to provide up to 50% of the Facilities upon the terms and subject to
the conditions set forth or referred to in this Commitment Letter and in the
Summaries of Terms and Conditions attached hereto as Exhibits A and B (together,
the “Term Sheet”).
 
It is agreed that JPMorgan and Merrill Lynch will act as the sole and exclusive
Lead Arrangers and Joint Bookrunners for the Facilities, and each will, in such
capacity, perform the duties and exercise the authority customarily performed
and exercised by it in such roles, including selecting counsel for the Lenders
and negotiating the definitive documentation with respect to the Facilities (the
“Credit Documentation”). Prior to the Closing Date, the parties will agree on a
financial institution to act as the sole and exclusive administrative and
collateral agent for the Facilities (in such capacity, the “Administrative
Agent”). You agree that no other agents, co-agents or arrangers will be
appointed, no other titles will be awarded and no compensation (other than that
expressly contemplated by the Term Sheet and the Fee Letter referred to below)
will be paid in connection with the Facilities unless you and we shall so agree
(including in each case as to the role, if any, of any such person with respect
to the Facilities).
 
We intend to syndicate the Facilities (including, in our discretion, all or part
of the Lead Lenders’ commitments hereunder) to a group of financial institutions
and other entities (collectively, together with the Lead Lenders, the “Lenders”)
identified by us in consultation with you. The Lead Arrangers intend to commence
syndication efforts promptly upon the execution of this Commitment Letter, and
you agree to (and to use your commercially reasonable efforts to cause Merger
Partner to) actively assist the Lead Arrangers in completing a timely
syndication reasonably satisfactory to them. Such assistance shall include (a)
using your commercially reasonable efforts to ensure that the syndication
efforts benefit materially from your existing lending relationships and those of
Merger Partner and its affiliates, (b) causing Spinco (and using commercially
reasonable efforts to arrange for Merger Partner) to provide direct contact
between senior management and advisors of Spinco and Merger Partner and the
proposed Lenders, (c) assisting (and causing your management and advisors to
assist and using your commercially reasonable efforts to cause Merger Partner
and its management and advisors assist) in the preparation of a Confidential
Information Memorandum and other marketing materials (the contents of which (x)
prior to the Merger, you, Merger Partner and Spinco, and (y) following the
Merger, the Wireline Companies, shall be solely responsible for) to be used in
connection with the syndication, (d) the hosting, with the Lead Arrangers, of
one or more meetings of prospective Lenders and (e) obtaining, at your expense,
a monitored public rating of each of the Facilities and the Distributed Notes
and the Refinancing Notes from each of Moody’s Investors Service, Inc. and
Standard & Poor’s Ratings Services at least 15 business days prior to the
Closing Date and actively participating in the process of securing such ratings.
 
As Lead Arrangers, JPMorgan and Merrill Lynch will manage all aspects of the
syndication in consultation with you, including decisions as to the selection of
institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate, the
allocations of the commitments among the Lenders (which are not likely to be pro
rata across the Facilities among Lenders) and the amount and distribution of
fees among the Lenders. In acting as the Lead Arrangers, JPMorgan and Merrill
Lynch will have no responsibility other than to arrange the syndication of the
Facilities (including to comply with the provisions contained herein with
respect thereto). To assist the Lead Arrangers in their syndication efforts, you
agree to (and to use your commercially reasonable efforts to cause Merger
Partner to) promptly prepare and provide to the Lead Arrangers and the Lead
Lenders all information with respect to Spinco, Merger Partner and their
respective subsidiaries and the Transaction and any other transactions
contemplated hereby, including all financial information and projections (the
“Projections”), as we may reasonably request in connection with the arrangement
and syndication of the Facilities. You hereby represent and covenant that (a)
all information other than the Projections (the “Information”) that has been or
will be made available to any Lead Arranger or any Lead Lender by you or any of
your representatives is or will be, when furnished, complete and correct in all
material respects and does not or will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made and (b) the Projections
that have been or will be made available to any Lead Arranger or any Lead Lender
by you or any of your representatives have been or will be prepared in good
faith based upon assumptions you believe to be reasonable. If, at any time from
the date hereof until the Closing Date (and, if requested by us, for such
reasonable period thereafter as may be necessary to complete the syndication of
the Facilities), any of the representations and warranties in the preceding
sentence would be incorrect if the Information or Projections were being
furnished (and such representation and warranty was being made) at such time,
then you will promptly supplement the Information and the Projections as
reasonably necessary so that such representations and warranties will be correct
under those circumstances. You understand that in arranging and syndicating the
Facilities we may use and rely on the Information and Projections without (and
we shall have no responsibility for) independent verification thereof. Each of
the Lead Arrangers and the Lead Lenders may (i) assign its rights and
obligations under this Commitment Letter (including, in the case of a Lead
Lender, its commitment hereunder) to any of its affiliates without the prior
written consent of the other parties hereto and/or (ii) perform any services
hereunder through any of its affiliates (in which case each such affiliate will
be entitled to the benefits of this Commitment Letter with respect to the
services performed by it).
 
You hereby acknowledge that (a) the Lead Arrangers will make available
Information and Projections to the proposed syndicate of Lenders through posting
on IntraLinks or another similar electronic system and (b) certain of the
proposed Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Alltel, Spinco, Merger
Partner or any of their affiliates) (each, a “Public Lender”). You hereby agree
that: (i) you will use commercially reasonable efforts to identify that portion
of the Information and Projections that may be distributed to the Public Lenders
and include a reasonably detailed term sheet in such Information and that all of
the foregoing that is to be made available to Public Lenders shall be clearly
and conspicuously marked “PUBLIC”; (ii) by marking materials “PUBLIC,” you shall
be deemed to have authorized the Lead Arrangers and the proposed Lenders to
treat such materials as not containing any material non-public information with
respect to Alltel, Spinco, Merger Partner or any of their affiliates for
purposes of United States federal and state securities laws (it being understood
that certain of such materials may be subject to the confidentiality
requirements of the Credit Documentation (as defined below)); (c) all materials
marked “PUBLIC” are permitted to be made available by electronic means
designated “Public Investor;” and (d) the Lead Arrangers shall be entitled to
treat any materials that are not marked “PUBLIC” as being suitable only for
posting by electronic means not designated for “Public Lenders”.
 
As consideration for the Lead Lenders’ commitments hereunder and the Lead
Arrangers’ agreements to perform the services described herein, you agree to pay
to JPMorgan, Merrill Lynch, JPMCB and MLCC the nonrefundable fees set forth in
Annex I to the Term Sheet and in the Fee Letter dated the date hereof and
delivered herewith (the “Fee Letter”).
 
The Lead Lenders’ commitments hereunder and the Lead Arrangers’ agreements to
perform the services described herein are subject to:
 
(a) there not having been, since September 30, 2005, any state of facts, change,
development, event, effect, condition or occurrence that, individually or in the
aggregate, (i) is materially adverse to the business, assets, properties,
liabilities or condition (financial or otherwise) of (x) Spinco and its
subsidiaries or (y) Merger Partner and its subsidiaries, in each case taken as a
whole, or directly or indirectly prevents or materially impairs or delays the
ability of Spinco or Merger Partner to perform its obligations under the Merger
Agreement; excluding any facts, events, changes, effects or developments (A)
generally affecting the rural, regional or nationwide wireline voice and data
industry in the United States or in other countries in which such person or its
subsidiaries conduct business, including regulatory and political developments
and changes in law or generally accepted accounting principles, (B) generally
affecting the economy or financial markets in the United States or in other
countries in which such person or its subsidiaries conduct business, or (C)
resulting from the announcement of the Merger or the taking of any action
required by the Merger Agreement or related agreements in connection with the
Merger (including any decrease in customer demand, any reduction in revenues,
any disruption in supplier, partner or similar relationships, or any loss of
employees) or (ii) materially and adversely affects (x) the ability of Spinco or
Merger Partner to perform its obligations under the Credit Documentation or (y)
the rights and remedies of the Lenders under the Credit Documentation;
 
(b) our not becoming aware after the date hereof of any information or other
matter affecting Spinco, Merger Partner, any of their respective subsidiaries,
the Transaction or any other transaction contemplated hereby which is
inconsistent in a material and adverse manner with any such information or other
matter disclosed to us prior to the date hereof;
 
(c) after the date hereof and until the successful syndication of the Facilities
(as defined in the Fee Letter), none of Alltel, Spinco, Merger Partner or any of
their respective subsidiaries shall have syndicated or issued or announced or
authorized the announcement of, any debt facility or debt security of any of
them (including renewals thereof) other than (x) any such facility or security
by Alltel and its subsidiaries (other than Spinco and its subsidiaries) that
would not reasonably be expected to impair the syndication of the Facilities in
any material respect, and (y) the Facilities, the Distributed Notes or the
Refinancing Notes;
 
(d) the Lead Arrangers having been afforded a period of 15 consecutive business
days (or more if mutually agreed) following the launch of the general
syndication of the Facilities and immediately prior to the date of execution of
the Credit Documentation to syndicate the Facilities;
 
(e) the negotiation, execution and delivery on or before December 8, 2006 of
Credit Documentation satisfactory to us and our counsel; and
 
(f) the other conditions set forth or referred to in the Term Sheet.
 
The terms and conditions of any Lead Lender’s commitment hereunder and of the
Facilities are not limited to those set forth herein and in the Term Sheet.
Those matters that are not covered by the provisions hereof and of the Term
Sheet are subject to the approval and agreement of the Lead Lenders, the Lead
Arrangers and you.
 
You agree (a) to indemnify and hold harmless each of the Lead Arrangers, the
Administrative Agent, the Lead Lenders, the other Lenders that have provided
commitments to provide any portion of the Facilities and their respective
affiliates, and the respective officers, directors, employees, advisors and
agents of such persons, (each, an “indemnified person”) from and against any and
all losses, claims, damages and liabilities to which any such indemnified person
may become subject arising out of or in connection with this Commitment Letter
(including the performance of services hereunder), the Term Sheet, the Fee
Letter, the Facilities (including the loans thereunder and the use of the
proceeds thereof), the Refinancing Notes or any other aspect of the Transaction
or any related transaction or any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any indemnified person
is a party thereto or whether any of the Transactions are consummated or this
Commitment Letter is terminated, and to reimburse each indemnified person upon
demand for any reasonable legal or other expenses incurred in connection with
investigating, preparing for or defending any of the foregoing, provided that
the foregoing indemnity will not, as to any indemnified person, apply to (i) any
losses, claims, damages, liabilities or related expenses to the extent they are
found by a final, non-appealable judgment of a court of competent jurisdiction
to have arisen from the willful misconduct or gross negligence of such
indemnified person or (ii) any losses incurred in connection with the Exchange,
and (b) to reimburse each of the Lead Arrangers, the Lead Lenders and their
respective affiliates on demand for all reasonable out-of-pocket expenses
(including reasonable due diligence expenses, reasonable syndication expenses,
reasonable consultant’s fees and expenses (if applicable), reasonable appraisal
and valuation fees and expenses, reasonable travel expenses, reasonable audit
fees, search fees, filing and recording fees, and reasonable fees, charges and
disbursements of counsel (including any local or regulatory counsel) and any
sales, use or similar taxes (and any additions to such taxes) related to any of
the foregoing) incurred in connection with the Facilities and any related
documentation (including this Commitment Letter, the Term Sheet, the Fee Letter
and the Credit Documentation) or the administration, amendment, modification,
waiver or enforcement thereof, whether or not such fees and expenses are
incurred before or after the date hereof or any Credit Documentation is entered
into or the Transaction is consummated or any extensions of credit are made
under the Facilities or this Commitment Letter is terminated or expires. No
indemnified person shall be liable (and you agree not to assert any claim
against any indemnified person) for any damages arising from the use by others
of Information, Projections or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent they are found by a final, non-appealable judgment of a court of
competent jurisdiction to have arisen from the willful misconduct or gross
negligence of such indemnified person, or for any special, indirect,
consequential, punitive or exemplary damages on any theory of liability in
connection with this Commitment Letter (including the performance of services
hereunder), the Fee Letter, the Term Sheet, the Facilities or its activities
related to any of the foregoing.
 
You agree that, without our prior written consent, neither you nor any of your
affiliates or subsidiaries will settle, compromise or consent to the entry of
any judgment in any pending or threatened claim, action or proceeding in respect
of which indemnification has been or could be sought under the indemnification
provisions hereof (whether or not any other indemnified person is an actual or
potential party to such claim, action or proceeding), unless such settlement,
compromise or consent (a) includes an unconditional written release in form and
substance reasonably satisfactory to the indemnified persons of each indemnified
person from all liability arising out of such claim, action or proceeding and
(b) does not include any statement as to or an admission of fault, culpability
or failure to act by or on behalf of any indemnified person.
 
This Commitment Letter shall not be assignable by you without the prior written
consent of each of the Lead Lenders and the Lead Arrangers (and any purported
assignment without such consent shall be null and void) and, except as expressly
provided with respect to indemnification, is intended to be solely for the
benefit of the parties hereto and is not intended to confer any benefits upon,
or create any rights in favor of, any person other than the parties hereto. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and each of the Lead Lenders and the Lead Arrangers. This
Commitment Letter may be executed in any number of counterparts, each of which
shall be an original, and all of which, when taken together, shall constitute
one agreement. Delivery of an executed signature page of this Commitment Letter
by facsimile transmission shall be effective as delivery of manually executed
counterpart hereof. This Commitment Letter and the Fee Letter are the only
agreements that have been entered into among the parties hereto with respect to
the Facilities and set forth our entire understanding with respect thereto. This
Commitment Letter shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
You irrevocably and unconditionally submit to the exclusive jurisdiction of any
state or federal court sitting in the City of New York over any suit, action or
proceeding arising out of or relating to this Commitment Letter, the Fee Letter,
the Term Sheet or the Transaction. You irrevocably and unconditionally waive any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding has
been brought in an inconvenient forum. You agree that a final judgment in any
such suit, action or proceeding brought in any such court shall be conclusive
and binding upon you and may be enforced in any other courts to whose
jurisdiction you are or may be subject, by suit upon judgment. Each party hereto
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in any legal proceeding directly or indirectly arising out of
or relating to this Commitment Letter (including the Term Sheet), the Fee
Letter, the Transaction or any other transaction contemplated hereby or thereby
(whether based on contract, tort or any other theory).
 
This Commitment Letter is delivered to you on the understanding that, unless
otherwise agreed to in writing by each of the Lead Lenders and the Lead
Arrangers, neither this Commitment Letter, the Term Sheet or the Fee Letter nor
any of their terms or substance shall be disclosed, directly or indirectly, to
any other person, except (a) on a confidential basis to your and Merger
Partner’s respective officers, directors, agents and advisors who are directly
involved in the consideration of this matter and has need to know, (b) as may be
requested by any taxing authority in connection with its evaluation of the tax
treatment of the Spinoff and other aspects of the Transaction or any other
related transaction or (c) as may be compelled in a judicial or administrative
proceeding or as otherwise required by law; provided that you agree (i) to
inform us promptly upon any disclosure (and, to the extent you are permitted to
do so under applicable law, any request therefor) under clause (b) or (c) above
and to cooperate with us in securing a protective order in the event of
compulsory disclosure and (ii) that any disclosure made pursuant to public
filings shall be subject to our prior review; and provided further that,
following your execution and delivery of this Commitment Letter and the Fee
Letter, you may disclose this Commitment Letter and the Term Sheet and their
terms and substance (but not the Fee Letter or its terms or substance). You
agree to take such actions as shall be necessary to prevent the Fee Letter from
becoming publicly available except as otherwise required by law and to permit
the applicable Lead Arranger or Lead Lender to review and approve any reference
to it or any of its affiliates in connection with the Facilities or the
transactions contemplated hereby contained in any press release or similar
public disclosure prior to public release. You further agree that any Lead
Arranger or Lead Lender or any of their respective affiliates may, at its own
expense, publicly announce as such person may choose the capacities in which it
or its affiliates have acted hereunder. Notwithstanding anything herein to the
contrary, any of you, Spinco and Merger Partner (and any employee,
representative or other agent of any such person) may disclose to any and all
persons, without limitation of any kind, the U.S. federal income tax treatment
and the U.S. federal income tax structure of the transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
that are provided to it relating to such tax treatment and tax structure.
However, no disclosure of any information relating to such tax treatment or tax
structure may be made to the extent nondisclosure is reasonably necessary in
order to comply with applicable securities laws.
 
You acknowledge that the Lead Arrangers and the Lead Lenders may be providing
debt financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you, Spinco and/or Merger
Partner may have conflicting interests regarding the transactions described
herein and otherwise. None of the Lead Arrangers or the Lead Lenders will use
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or its other relationships with you in
connection with the performance by such Lead Arranger or Lead Lender of services
for other companies, and none of the Lead Arrangers or the Lead Lenders will
furnish any such information to other companies. You also acknowledge that the
Lead Arrangers and the Lead Lenders do not have any obligation to use in
connection with the transactions contemplated by this Commitment Letter, or to
furnish to you, confidential information obtained from other companies.
 
In connection with the transactions provided for hereunder with respect to the
Facilities, you acknowledge and agree (on your own behalf and on behalf of your
affiliates) that (i) each such transaction is an arm’s-length commercial
transaction between Alltel, Spinco, Merger Partner and/or their respective
affiliates, on the one hand, and the Lead Arrangers and/or the Lead Lenders, on
the other hand, (ii) the Lead Arrangers and the Lead Lenders will act solely as
principals and not as agents or fiduciaries of Alltel, Spinco, Merger Partner or
any of their stockholders, affiliates, creditors, employees or any other person
in connection with such transactions and the process leading thereto, (iii) no
Lead Arranger or Lead Lender will assume an advisory or fiduciary responsibility
in favor of Alltel, Spinco, Merger Partner or any of their affiliates with
respect to any such transaction or the process leading thereto (irrespective of
whether any Lead Arranger or any Lead Lender has advised or is currently
advising any such person on other matters, including without limitation in
connection with the Spinoff and the Merger), and, except as expressly set forth
in this Commitment Letter, the Term Sheet and the Fee Letter, no Lead Arranger
or Lead Lender will have any obligation to Alltel, Spinco, Merger Partner,
Wireline or any of their affiliates with respect to any such transaction, (iv)
the Lead Arrangers, the Lead Lenders and their affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Alltel, Spinco, Merger Partner and their affiliates, and (v) the Lead Arrangers
and the Lead Lenders have not provided, and will not provide, any legal,
accounting, regulatory or tax advice with respect to any such transaction, and
Alltel, Spinco, Merger Partner and their affiliates have consulted, and will
consult, their own legal, accounting, regulatory, and tax advisors to the extent
they deem appropriate. You hereby waive and release, to the fullest extent
permitted by law, any claims that you may have against any Lead Arranger or any
Lead Lender with respect to any breach or alleged breach of fiduciary duty
arising out of the transactions provided for hereunder with respect to the
Facilities.
 
We hereby notify you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), the Lenders may be required to obtain, verify and record information that
identifies you, Spinco and Merger Partner, which information includes the name,
address and tax identification number and other information regarding such
person that will allow such Lender to identify them in accordance with the
Patriot Act. This notice is given in accordance with the requirements of the
Patriot Act and is effective as to the Lenders.
 
As soon as practicable after the date hereof, but in no event later than the
date of execution of the Merger Agreement (as defined in the Term Sheet), you
will cause each of Spinco and Merger Partner (on its own behalf and on behalf of
each of its subsidiaries) to assume in writing and become jointly and severally
liable for all of your obligations hereunder and under the Fee Letter. Following
the funding of the Term Facilities and the consummation of the Spinoff, the
Merger and the Exchange (if any) on the terms contemplated hereby and by the Fee
Letter (and payment to the Lead Arrangers and the Lead Lenders of any applicable
fees and expenses), and assumption in writing by the other Wireline Companies of
the obligations hereunder and under the Fee Letter, Alltel and each of its
subsidiaries at such time shall be released from any and all liabilities or
obligations (financial or otherwise) arising hereunder or in any away related to
the transactions contemplated hereunder. For purposes of clarification, nothing
in this Commitment Letter, the Term Sheet, the Fee Letter or in any
documentation executed in connection herewith or therewith or with the
transactions contemplated hereby and thereby shall prohibit or otherwise impede,
in any manner, Alltel or any of its subsidiaries (other than Spinco and its
subsidiaries) from entering into (or attempting to enter into), or engaging in
discussions with any person regarding, any financing arrangement or offering of
securities that would not reasonably be expected to impair the syndication of
the Facilities in any material respect and that is not required to consummate,
or issued in connection with, the Transaction.
 
Each of the Lead Arrangers and/or its affiliates have been retained as financial
advisors to Alltel and its affiliates (in such capacity, the “Financial
Advisors”) in connection with the Transaction. Each party hereto agrees not to
assert any claim that might be alleged based on any actual or potential
conflicts of interest that might be asserted to arise from, on the one hand, the
engagement of the Financial Advisors and, on the other hand, our and our
affiliates’ relationships with all parties hereunder and under the Fee Letter as
described and referred to herein.
 
The Lead Lenders’ commitments hereunder shall terminate in their entirety on the
earliest to occur of (a) December 8, 2006 if the Closing Date does not occur on
or prior thereto, (b) the date of termination of the Merger Agreement (as
defined in Exhibit B hereto) in accordance with its terms, and (c) the execution
of the Credit Documentation. The compensation, reimbursement, indemnification,
assignment and confidentiality provisions contained herein and in the Fee Letter
shall remain in full force and effect regardless of whether the Credit
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or any Lead Lender’s commitment hereunder.
In addition, your obligations and agreements with respect to syndication
(including as to Information and Projections) shall remain in full force and
effect until the later of the Closing Date and the completion of a successful
syndication of the Facilities (as defined in the Fee Letter).
 
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 5:00 p.m., New York City time, on December 8, 2005. The Lead Lenders’
commitments and the Lead Arrangers’ agreements herein will expire at such time
unless at or prior to such time you shall have returned to us such executed
counterparts.
 


 


--------------------------------------------------------------------------------




JPMorgan, Merrill Lynch, JPMCB and MLCC are pleased to have been given the
opportunity to assist you in connection with this important financing.
 
Very truly yours,


J.P. MORGAN SECURITIES INC.
 
By:
 /s/ Robert Dorr
Name: Robert Dorr
Title: Vice President



MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
By:
 /s/ Stephen B. Paras
Name: Stephen B. Paras
Title: Managing Director



JPMORGAN CHASE BANK, N.A.
 
By:
 /s/ Bernard J. Lillis
Name: Bernard J. Lillis
Title: Managing Director



MERRILL LYNCH CAPITAL CORPORATION
 
By:
 /s/ Stephen B. Paras
Name: Stephen B. Paras
Title: Vice President



Accepted and agreed to as of
the date first written above by:


ALLTEL CORPORATION
 
By:
/s/ Jeffrey R. Gardner 
Name: Jeffrey R. Gardner
Title: EVP, Chief Financial Officer







--------------------------------------------------------------------------------




Schedule 1


SOURCES AND USES OF FUNDS


($ in millions)
 
 
Sources
 
 
Uses
 
Senior Credit Facilities
Revolving Credit Facility
$ 901 
Dividend to Alltel
$ 2,400
Term Facilities
Tranche A and Tranche B
 
$ 3,300
Refinance Merger Partner Bank Facility (including the payment of related
premiums)
$ 783
Tranche C2 
$ 0
Assumed Merger Partner Bonds
$ 0
   
Refinance Alltel Bonds (including the payment of related premiums)
$ 92
Distributed Notes
$ 1,538
Debt-for-Debt Exchange
$ 1,538
Assumed Spinco Debt
$ 181
Assumption of Alltel Debt
$ 181
   
Transaction Costs
$ 115
       
Total Sources
$ 5,109
Total Uses
$ 5,109








--------------------------------------------------------------------------------

1 The remainder of the $500 million of commitments under the Revolving Credit
Facility will not be utilized at closing, except for Letters of Credit that may
be issued to replace letters of credit under Merger Partner’s existing bank
facility identified on Schedule 2 hereto.
2 Tranche C Term Loans will be funded to the extent that Merger Partner Bonds
are put to the issuer pursuant to a change of control offer required under the
applicable indenture.


--------------------------------------------------------------------------------




Schedule 2


INDEBTEDNESS


1. Set forth below is a list of all indebtedness of Spinco and Merger Partner
(or any of their respective subsidiaries) that will be repaid on the Closing
Date, including with the proceeds of the Facilities or the Refinancing Notes:


Description
Principal Amount to be Repaid
Merger Partner Bank Facility - Amended and Restated Credit Facility dated as of
February 14, 2005 among Merger Partner, certain of its affiliates as guarantors
and Bank of America, N.A., as Administrative Agent, and the lenders and other
agents party thereto (as amended by Amendment No. 1 dated as of August 9, 2005)
$775 million of secured loans to be repaid in full with the proceeds of the
Senior Credit Facilities and/or Refinancing Notes
Merger Partner Bonds - 7-3/4% Senior Notes due 2015 issued by Merger Partner
Merger Partner Bonds to be repaid with the proceeds of Tranche C Term Loans to
the extent put to the issuer as described in footnote 2 of Schedule 1 (assumed
to be $0)
Alltel Bonds - Various bonds issued by Alltel wireline subsidiaries
Approximately $81 million of Alltel wireline bonds to be repurchased with the
proceeds of the Senior Credit Facilities and/or Refinancing Notes (expected
total payments of $92 million including the related make-whole premiums)



2. Set forth below is a list of all indebtedness of Spinco and Merger Partner
(or any of their respective subsidiaries) that will be outstanding on the
Closing Date after giving effect to the Transaction:


Description
Principal Amount
Senior Credit Facilities
  Revolving Credit Facility
  Term Facilities and/or Refinancing Notes
 
Aggregate commitments of $500 million
Aggregate of $3.3 billion3 
Distributed Notes
$1.538 billion of senior notes to be issued by Spinco to Alltel as consideration
for the Contribution
Assumed Spinco Debt - 6-1/2% Notes due 2028 issued by Aliant  
  Communications Inc. and 6-1/2% Debentures due 2013 issued by ALLTEL
  Georgia Communications Corp.
Approximately $181 million of Alltel wireline bonds to be assumed by Spinco in
connection with the
  Contribution
Merger Partner Bonds - 7-3/4% Senior Notes due 2015 issued by Merger
  Partner
$400 million of Merger Partner Bonds assumed to remain outstanding (see “Merger
Partner Bonds” in Part
  1 and “Tranche C” under “Term Facilities” in Part 2 above)










--------------------------------------------------------------------------------

3 Tranche C Term Loans will be funded to the extent Merger Partner Bonds are put
to the issuer as described under “Merger Partner Bonds” in Part 1 above (assumed
to be $0).


--------------------------------------------------------------------------------



Exhibit A
SENIOR SECURED CREDIT FACILITIES
Summary of Terms and Conditions
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit A is attached.

         
I.
  Parties    
 
       

  Borrower:   ALLTEL Holding Corp., a Delaware corporation (“Spinco”) and
wholly-owned subsidiary of ALLTEL Corporation (“Alltel”), prior to the merger
(the “Merger”) of Spinco with and into Valor Communications Group. Inc., a
Delaware corporation (“Merger Partner”), and, after the Merger, the surviving
corporation (“Wireline”). The Borrower and its subsidiaries are collectively
referred to herein as the “Wireline Companies”.
 
       

  Guarantors:   Each of the Borrower’s present and future direct and indirect
domestic subsidiaries and each subsidiary that guarantees the Refinancing Notes,
the Distributed Notes or any other debt obligations of the Borrower, will
guarantee (each, a "Guarantee”, and such subsidiaries, the “Guarantors”) the
Borrower’s obligations under (x) the Facilities and (y) cash management
agreements (the “Secured Cash Management Agreements”) and (to the extent
relating to the Loans) interest rate protection agreements (the “Secured Hedge
Agreements”), in each case entered into with a person that is, or was at the
time such agreement was entered into, a Lender or an affiliate of a Lender, up
to the maximum amount possible without violating applicable fraudulent
conveyance laws.
 
       

  Sole and Exclusive Lead Arrangers and Joint Bookrunners:   J.P. Morgan
Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Merrill
Lynch & Co. (collectively, in such capacity, the “Lead Arrangers”).
 
       

  Administrative Agent and Collateral Agent:   A financial institution to be
determined (in such capacity, the “Administrative Agent”).



         

  Lenders:   A syndicate of financial institutions and other entities, including
JPMorgan Chase Bank, N.A. (“JPMCB”) and Merrill Lynch Capital Corporation
(together, the “Lead Lenders”), identified by the Lead Arrangers in consultation
with the Borrower (collectively, the “Lenders”). II.   Revolving Credit Facility
 
       
 
       

  Type and Amount of Facility:   Five-year revolving credit facility (the
“Revolving Credit Facility”) in a principal amount of $500 million (the loans
thereunder, the "Revolving Credit Loans”).
 
       

  Availability:   The Revolving Credit Facility shall be available on a
revolving basis during the period commencing on and after the Closing Date and
ending on the fifth anniversary thereof (the “Revolving Credit Termination
Date”), except that Borrowings under the Revolving Credit Facility will only be
permitted on the Closing Date as specified on Schedule 1 to the Commitment
Letter.
 
       

  Letters of Credit:   A portion of the Revolving Credit Facility not in excess
of $30 million shall be available for the issuance of letters of credit (
“Letters of Credit”) by JPMCB and other financial institution(s) to be agreed
(each, in such capacity, the "Issuing Lender”). No Letter of Credit shall have
an expiration date after the earlier of (a) one year after the date of issuance
and (b) five business days prior to the Revolving Credit Termination Date,
provided that any Letter of Credit with a one-year tenor may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (b) above).
 
       

      Drawings under any Letter of Credit shall be reimbursed by the Borrower
(whether with its own funds or with the proceeds of Revolving Credit Loans) on
the same business day. To the extent that the Borrower does not so reimburse the
Issuing Lender, the Lenders under the Revolving Credit Facility shall be
irrevocably and unconditionally obligated to reimburse the Issuing Lender on a
pro rata basis.
 
       

  Maturity:   The Revolving Credit Termination Date.
 
       

  Purpose:   The proceeds of the Revolving Credit Loans and Letters of Credit
shall be used to pay fees and expenses in connection

A-2

         

      with the Transaction and for working capital and other general corporate
purposes of the Wireline Companies.
 
        III.   Term Loan Facilities
 
       

  Type and Amount of Facilities:   Term loan facilities in an aggregate
principal amount of up to $3.7 billion (the loans thereunder, the “Term Loans”
and, together with the Revolving Credit Loans, the “Loans”), consisting of
subfacilities in the following amounts:

     
(i)
  Tranche A Term Facility — up to $500 million;
 
   
(ii)
  Tranche B Term Facility — up to $2.8 billion; and
 
   
(iii)
  Tranche C Term Facility — up to $400 million

         

      The Tranche A and/or Tranche B Term Facility will be reduced or, if
applicable, prepaid dollar-for-dollar by the principal amount of any Refinancing
Notes issued on or after the Closing Date.
 
       

  Availability:   The Tranche A and Tranche B commitments will expire at the
close of business on the Closing Date. The Tranche C commitments will be
available for a period of 4 months after the Closing Date for the purposes
described below.
 
       

  Maturity:   Tranche A Term Loans — 5 years.

      Tranche B Term Loans — 7 years.

      Tranche C Term Loans — 5 years.
 
       

  Purpose:   The proceeds of the Tranche A Term Loans and the Tranche B Term
Loans shall be used to finance a $2.4 billion dividend payment to Alltel and to
refinance Merger Partner’s existing bank facility identified on Schedule 2 to
the Commitment Letter and approximately $81 million of Alltel’s outstanding
bonds. The proceeds of the Tranche C Term Loans shall be used to purchase any of
Merger Partner’s outstanding bonds that are tendered pursuant to the terms
thereof.
 
       
IV.
  Security   The Borrower’s obligations under the Facilities, the Secured Cash
Management Agreements and (to the extent relating to the Loans) the Secured
Hedge Agreements will be secured by perfected first-priority liens on (i)

A-3

         

      substantially all of its personal property assets, including without
limitation receivables, inventory, equipment, bank accounts, general
intangibles, licenses (subject to any applicable regulatory restrictions),
patents, brand names, trademarks, contracts (including franchise agreements),
capital stock and other equity interests in subsidiaries (but not more than 66%
of the voting stock of any foreign subsidiary and subject to any applicable
regulatory or contractual restrictions) and other securities and (ii) such other
assets as shall be deemed necessary in the reasonable discretion of the Lead
Arrangers. The Guarantees will be secured by perfected first-priority liens on
all assets of the respective Guarantors of the same types as described in
clauses (i) and (ii) above. All of the assets referred to in this paragraph that
will be subject to liens may be referred to herein, collectively, as the
“Collateral”.
 
       

      Any of Alltel’s outstanding bonds that are assumed by Spinco may be
equally and ratably secured by such portion of the Collateral as may be required
under the applicable indentures.
 
        V.   Certain Payment Provisions
 
       

  Fees and Interest Rates:   As set forth on Annex I hereto.
 
       

  Scheduled Amortization:   The Tranche A Term Loans and the Tranche C Term
Loans will be amortized quarterly according to the following schedule:

     

  Each quarter during Year 1 — 0%

  Each quarter during Year 2 — 1.25%

  Each quarter during Year 3 — 2.5%

  Each quarter during Year 4 — 3.75%

  Each of the first 3 quarters of Year 5 — 5%

  Maturity — 55%

     

  The Tranche B Term Loans will be amortized quarterly with (i) 0.25% of the
Tranche B Term Loans to be payable quarterly in equal installments in each
quarter of the second through the sixth years and the first 3 quarters of the
seventh year and (ii) the balance of the Tranche B Term Loans to be payable at
maturity.

A-4

         

  Mandatory Prepayment
Events:   In addition to scheduled amortization payments and any prepayments
required upon the issuance of Refinancing Notes after the Closing Date, 100% of
the net proceeds from asset sales (subject to customary option to reinvest
proceeds within 365 days) by, and of the proceeds of casualty insurance,
condemnation awards and similar recoveries received by, any of the Wireline
Companies will be applied, to prepay the Term Loans on a pro rata basis
(provided that any Lender may elect not to receive any such payment of its
Tranche B Term Loans until all of the Tranche A Term Loans and the Tranche C
Term Loans have been paid in full) in direct order of scheduled amortization of
the applicable Term Loans.
 
       

  Optional Prepayments and Commitment Reductions:   Loans may be prepaid and
unused commitments may be reduced by the Borrower in minimum amounts to be
agreed upon. Optional prepayments of Term Loans will be applied
(i) proportionately between all outstanding tranches thereof and (ii) ratably to
scheduled amortization.
 
        VI.   Certain Conditions
 
       

  Initial Conditions:   The availability of the Facilities shall be conditioned
upon the satisfaction of the conditions precedent set forth in Exhibit B to the
Commitment Letter on or before December 8, 2006 (the date upon which all such
conditions precedent shall be satisfied, the “Closing Date”).
 
       

  On-Going Conditions:   The making of each extension of credit (including the
initial extension of credit) shall be conditioned upon (a) the accuracy of all
representations and warranties in the definitive financing documentation with
respect to the Facilities (the “Credit Documentation”) (including without
limitation the material adverse change and litigation representations) and
(b) there being no default or event of default in existence at the time of, or
after giving effect to the making of, such extension of credit.
 
        VII.   Certain Documentation Matters
 
       

      The Credit Documentation shall contain representations, warranties,
covenants and events of default customary for financings of this type and/or
companies engaged in a business similar to that of the Wireline Companies and/or
deemed appropriate by the Lenders, in each case providing the Lenders with at
least the same rights as any similar

A-5

         

      provisions applicable to the Distributed Notes and/or the Refinancing
Notes, including without limitation:
 
       

  Representations and Warranties:   Corporate existence; corporate power and
authority; enforceability of the Credit Documentation; governmental and
regulatory approvals (including of the FCC and any similar state agencies); no
conflict with law or contractual obligations; financial statements; absence of
undisclosed liabilities; no material adverse change; ownership of properties
(including copyrights, trademarks and other intellectual property); no material
litigation; environmental matters; compliance with laws and agreements; no
default; Investment Company Act; Public Utility Holding Company Act; payment of
taxes; ERISA and pension plans; accuracy of disclosure; subsidiaries; insurance;
labor matters; solvency; liens and collateral matters; licenses/franchises
(including of the FCC and similar state agencies); Federal Reserve margin
regulations.
 
       

  Affirmative Covenants:   Delivery of financial information (including annual
audited and quarterly unaudited consolidated financial statements), reports,
accountants’ letters, budgets, officers’ certificates and any other information
reasonably requested by the Administrative Agent or any Lender; notices of
defaults, litigation, regulatory matters and other material events; information
regarding collateral; maintenance of existence, material rights and franchises
and conduct of business; payment and performance of other obligations;
maintenance of properties; insurance; casualty and condemnation; maintenance of
books and records; right of the Lenders to inspect property and books and
records; compliance with laws and regulations (including environmental laws and
FCC and similar state regulations); use of proceeds and Letters of Credit;
future subsidiaries; further assurances; maintenance of interest rate hedging
agreements; provision of additional guarantees and/or Collateral.
 
       

  Financial Covenants:   1. Minimum Interest Coverage Ratio (to be determined)
2. Maximum Leverage Ratio of 4.50 to 1.0
 
       

  Negative Covenants:   Limitations on: indebtedness and preferred stock; liens
(other than permitted liens) ; fundamental changes (including mergers,
consolidations, liquidations and dissolutions); sales of assets; investments,
loans, advances,

A-6

         

      guarantees and acquisitions; sale and leaseback transactions; hedge
agreements; dividends and payments in respect of capital stock (with an
exception for dividends up to the sum of excess free cash flow (to be defined
substantially the same as in Merger Partner’s existing credit agreement) and net
cash equity issuance proceeds so long as the pro forma Leverage Ratio does not
exceed 4.50 to 1.0) and certain payments of debt; transactions with affiliates;
restrictive agreements; limitations on capital expenditures; amendment of
material documents; changes in fiscal year; changes in lines of business.
 
       

  Events of Default:   Nonpayment of principal when due; nonpayment of interest,
fees or other amounts after a grace period to be agreed; material inaccuracy of
representations and warranties; violation of covenants (subject, in the case of
certain affirmative covenants, to a grace period to be agreed upon);
cross-default to debt of any of the Wireline Companies in excess of an amount to
be agreed; bankruptcy events related to the Borrower and its material
subsidiaries; material judgments; certain ERISA events; loss of material
regulatory licenses; loss of lien perfection or priority; unenforceability of
Guarantees; change of control (the definition of which is to be agreed).
 
       

  Voting:   Amendments and waivers with respect to the Credit Documentation
shall require the approval of Lenders holding more than 50% of the aggregate
amount of the Loans, participations in Letters of Credit and unused Revolving
Credit commitments, except that (a) the consent of each Lender directly affected
thereby shall be required with respect to (i) reductions in the amount, or
extensions of the scheduled date of amortization or final maturity, of any Loan,
(ii) reductions in any rate of interest or any fee or extensions of any due date
thereof and (iii) increases in the amount or extensions of the expiry date of
any Lender’s commitment, (b) the consent of the holders of at least 50% of the
aggregate amount of the Revolving Credit commitments or any tranche of Term
Loans, as the case may be, shall be required with respect to any amendment or
waiver that would adversely affect the rights of the holders of Revolving Credit
commitments or such tranche of Term Loans, as the case may be, differently from
the rights of any other Lender and (c) the consent of 100% of the Lenders shall
be required with respect to (i) releases of all or

A-7

         

      substantially all of the Collateral or the Guarantees and
(ii) modifications to any of the voting percentages.
 
       

  Assignments and Participations:   As set forth below, the Lenders shall be
permitted to assign and sell participations in their Loans and commitments,
subject, in the case of assignments (other than to another Lender or an
affiliate of a Lender), to the consent of the Administrative Agent and, unless
an Event of Default has occurred and is continuing, the Borrower (which consents
shall not be unreasonably withheld); provided that, notwithstanding the
foregoing, all assignments (including to another Lender or an affiliate of a
Lender) in connection with the Revolving Credit Facility shall require the
consent of the Administrative Agent and the Issuing Lender.
 
       

      In the case of partial assignments (other than to another Lender or an
affiliate of a Lender), the minimum assignment amount shall be $1 million or any
lesser amount held by the assigning Lender. The Administrative Agent shall be
paid a processing and recordation fee of $3,500 for each assignment (including
for assignments to other Lenders or affiliates of Lenders).
 
       

      Participants shall have the same benefits as the Lenders with respect to
yield protection and increased cost provisions. Voting rights of participants
shall be limited to those matters with respect to which the affirmative vote of
the Lender from which it purchased its participation would be required as
described under “Voting” above.
 
       

      Pledges of Loans in accordance with applicable law shall be permitted
without restriction. Promissory notes shall be issued under the Facilities only
upon request.
 
       

  Yield Protection:   The Credit Documentation shall contain customary
provisions (a) protecting the Lenders against increased costs or loss of yield
resulting from changes in reserve, tax, capital adequacy and other requirements
of law and from the imposition of or changes in withholding or other taxes and
(b) indemnifying the Lenders for “breakage costs” incurred in connection with,
among other things, any prepayment of a Eurodollar Loan (as defined in Annex I
hereto) on a day other than the last day of an interest period with respect
thereto.

A-8

         

  Expenses and
Indemnification:   The Borrower shall pay (a) all reasonable out-of-pocket
expenses of the Administrative Agent and the Lead Arrangers associated with the
syndication of the Facilities and the preparation, execution, delivery and
administration of the Credit Documentation and any amendment or waiver with
respect thereto (including the reasonable fees, disbursements and other charges
of counsel) and (b) all out-of-pocket expenses of the Administrative Agent and
the Lenders (including the fees, disbursements and other charges of counsel) in
connection with the enforcement of the Credit Documentation.
 
       

      The Administrative Agent, the Lead Arrangers and the Lenders (and their
affiliates and their respective officers, directors, employees, advisors and
agents) will have no liability for, and will be indemnified and held harmless
against, any loss, liability, cost or expense arising out of or relating to the
Facilities or the use or the proposed use of proceeds thereof or any aspect of
the Transaction (except to the extent found by a final, non-appealable judgment
of a court of competent jurisdiction to have arisen from the willful misconduct
or gross negligence of such indemnified person).
 
       

  Governing Law and Forum:   State of New York.
 
       

  Counsel to the Administrative Agent and the Lead Arrangers:   Davis Polk &
Wardwell.

A-9

Annex I
SENIOR SECURED CREDIT FACILITIES
Interest and Certain Fees

     
Interest Rate Options:
  The Borrower may elect that the Loans comprising each borrowing bear interest
at a rate per annum equal to:

the ABR plus the Applicable Margin; or
the Adjusted LIBO Rate plus the Applicable Margin;

     

  provided that all Loans made on the Closing Date shall be ABR Loans.
 
   

  The Borrower may elect interest periods of 1, 2, 3 or 6 months for Loans
bearing interest based upon the Adjusted LIBO Rate (“Eurodollar Loans”).
 
   

  As used herein:
 
   

  "ABR” means the highest of (i) the rate of interest publicly announced by the
Administrative Agent as its prime rate in effect at its principal office in New
York City (the “Prime Rate”), and (ii) the federal funds effective rate from
time to time plus 0.5%.
 
   

  "Adjusted LIBO Rate” means the LIBO Rate, as adjusted for statutory reserve
requirements for eurocurrency liabilities.
 
   

  "Applicable Margin” means, for any day, (i) if the Facilities are rated Ba2 or
higher by Moody’s and BB or higher by S&P (in each case with a stable outlook),
(A) in the case of Revolving Credit Loans, Tranche A Term Loans and Tranche C
Term Loans, 1.25% for Eurodollar Loans and 0.25% for ABR Loans, and (B) in the
case of Tranche B Term Loans, 1.50% for Eurodollar Loans and 0.50% for ABR
Loans, and (ii) otherwise, (A) in the case of Revolving Credit Loans, Tranche A
Term Loans and Tranche C Term Loans, 1.50% for Eurodollar Loans and 0.50% for
ABR Loans, and (B) in the case of Tranche B Term Loans, 1.75% for Eurodollar
Loans and 0.75% for ABR Loans.
 
   

  "LIBO Rate” means the rate at which eurodollar deposits in the London
interbank market for 1, 2, 3 or 6 months (as selected by the Borrower) are
quoted on the Telerate screen.

A-10

     
Interest Payment Dates:
  In the case of Loans bearing interest based upon the ABR (“ABR Loans”),
quarterly in arrears. In the case of Eurodollar Loans, on the last day of each
relevant interest period and, in the case of any interest period longer than
three months, on each successive date three months after the first day of such
interest period.
 
   
Commitment Fee:
  The Borrower shall pay a fee calculated at the rate of 0.25% per annum,
subject to step-downs based upon the Leverage Ratio to be agreed, on the average
daily amount of the unused Revolving Credit commitment and the unused Tranche C
commitment, payable quarterly in arrears.
 
   
Letter of Credit Fees:
  The Borrower shall pay a commission on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Revolving Credit Loans on the face amount of each such Letter of
Credit. Such commission shall be shared ratably among the Revolving Lenders and
shall be payable quarterly in arrears.
 
   

  A fronting fee equal to 0.25% per annum on the face amount of each Letter of
Credit shall be payable quarterly in arrears to the Issuing Lender for its own
account. In addition, customary administrative, issuance, amendment, payment and
negotiation charges shall be payable to the Issuing Lender for its own account.
 
   
Default Rate:
  At any time when the Borrower is in default under any of the Facilities, all
outstanding amounts under the Facilities shall bear interest at 2% above the
rate otherwise applicable thereto.
 
   
Rate and Fee Basis:
  All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate) for actual days elapsed.

A-11

 

--------------------------------------------------------------------------------




Exhibit B




SENIOR SECURED CREDIT FACILITIES


Conditions Precedent to Closing


Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit B is attached.
 
The availability of the Facilities shall be conditioned upon and subject to
satisfaction of the conditions set forth in the Commitment Letter and the
following:



(a)  
The final terms and conditions of each aspect of the Transaction, including,
without limitation, all tax aspects thereof, shall be (i) as described in the
Commitment Letter and otherwise consistent with the description thereof received
by the Lead Arrangers and the Lead Lenders in writing prior to the date of the
Commitment Letter and (ii) otherwise reasonably satisfactory to the Lenders. The
Lenders shall be reasonably satisfied with the terms and conditions of (A) the
contribution and separation agreements and other documents relating to the
Contribution and the Spinoff (including as to the allocation of liabilities),
(B) the merger agreement (including all schedules and exhibits thereto) relating
to Spinco and its subsidiaries (the “Merger Agreement”) and (C) all other
agreements, instruments (including the Distributed Notes and the Refinancing
Notes, if any) and documents relating to the Transaction (the agreements,
instruments and documents referred to in clauses (A) through (C), collectively,
the “Transaction Documents”); it being understood that the execution copies of
the Merger Agreement and the Distribution Agreement (as defined in the Merger
Agreement), each dated as of the date hereof and previously delivered to the
Lead Arrangers, are acceptable to the Lenders. The Transaction Documents shall
not have been altered, amended or otherwise changed or supplemented or any
condition therein waived, in each case in a manner that is materially adverse to
the interests of the Lenders, without the prior written consent of the Lenders.
The Contribution shall have been consummated, and the Lenders shall be
reasonably satisfied that the Spinoff, the Merger and the Refinancing (including
the release of the liens securing Merger Partner’s existing bank facility) will
be consummated substantially contemporaneously with the initial funding under
the Facilities, in each case substantially in accordance with the terms of the
applicable Transaction Documents and applicable material law and regulatory
approvals.

 

(b)  
The Lead Arrangers shall have received reasonably satisfactory evidence that the
ratio of pro forma Consolidated Debt (to be defined) to pro forma Consolidated
EBITDA, adjusted to reflect expected synergies resulting from the Transaction
reasonably acceptable to the Lead Arrangers, of the Wireline Companies for the
most recently available trailing four quarters ended prior to the Closing Date,
calculated after giving effect to the Transaction, was not greater than 3.50 to
1.0.

 

(c)  
Alltel and Spinco, Merger Partner and their respective subsidiaries shall have
complied with their obligations under the Commitment Letter and the Fee Letter
(including the payment of all fees and expenses then due and payable).

 

(d)  
The Lenders shall have received customary guarantees from the Guarantors and
first-priority perfected liens on the Collateral (subject to liens acceptable to
the Lenders) and reasonably satisfactory evidence of the insurance maintained by
the Wireline Companies. The Lenders shall be reasonably satisfied with the terms
of any intercreditor arrangements with other lienholders.

 

(e)  
The Lenders shall have received and be reasonably satisfied with (i) (A) audited
(for the 2003, 2004 and 2005 fiscal years) and unaudited quarterly consolidated
financial statements of Spinco and Merger Partner and all completed or probable
acquisitions (including pro forma consolidated financial statements of Wireline
after giving effect to the Transaction) meeting the requirements of Regulations
S-X and S-K for a Form S-1 registration statement under the Securities Act of
1933, as amended, and (B) a business plan of the Wireline Companies including
projections on an annual basis for the period from the Closing Date through
December 31, 2012, in each case under this clause (i) which are not inconsistent
in a manner adverse to the Lenders with the Information and Projections provided
to the Lead Arrangers and the Lead Lenders prior to the date of the Commitment
Letter, (ii) recent lien and litigation searches and (iii) such legal opinions
(including with respect to the Collateral and regulatory matters), officer’s
solvency certificates and other certificates, instruments and documents as are
customary for transactions of this type or as the Lenders may reasonably
request.

 

